Citation Nr: 1724430	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected sinusitis.

5.  Entitlement to service connection for hypertension, to include as secondary to a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973, and from September 1973 to October 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a Board videoconference hearing in September 2016 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a low back disability, a sleep disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability. 
2.  A March 2010 rating decision denied reopening a claim of entitlement to service connection for L5-S1 intervertebral disc degeneration, Grade I spondylolisthesis, and bilateral spondylosis, with disc protrusion and root compression; the Veteran did not appeal that decision or submit new and material evidence during the appeal period.

3.  Some of the evidence submitted since the March 2010 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The March 2010 rating decision that denied reopening a claim of entitlement to service connection for L5-S1 intervertebral disc degeneration, Grade I spondylolisthesis, and bilateral spondylosis, with disc protrusion and root compression, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

3.  New and material evidence has been received since the March 2010 denial of service connection for a low back disability to reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During a September 2016 hearing, the Veteran stated on the record that he wished to withdraw his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.  As such, no allegation of error of fact or law remains before the Board for consideration with respect this claim.  Thus, the Board finds that the Veteran has withdrawn the appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability, and it is dismissed.

II.  New and Material Evidence

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks to reopen his previously-denied claim of entitlement to service connection for a low back disability.  Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1992 rating decision, the RO denied service connection for low back pain on the basis that there was no underlying pathology to account for his symptoms at the time of a November 1991 VA examination.  The Veteran did not  appeal that denial or submit new and material evidence within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In a May 2003 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for L5-S1 intervertebral disc degeneration, Grade 1
spondylolisthesis, and bilateral spondylosis, with disc protrusion and root compression, but then denied the claim on the merits on the bases that the deformity of his lumbar spine (spondylolysis and spondylolisthesis) was a congenital/developmental abnormality completely unrelated to his military service, and the degenerative diskogenic disease was a progressive development condition that appeared to be a progressive degenerative condition progressing after his military service.  The Veteran did not appeal that decision.  Accordingly, that decision is also final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied reopening the claim of entitlement to service connection for L5-S1 intervertebral disc degeneration, Grade 1 spondylolisthesis, and bilateral spondylosis, with disc protrusion and root compression, in a March 2010 rating decision, on the basis that the evidence submitted was not considered new and material.  The Veteran did not appeal that decision.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Relevant evidence received since the prior final rating decision in March 2010 includes VA treatment records, private treatment records, the report of an August 2016 VA Disability Benefits Questionnaire, and correspondence from the Veteran's private primary care physician dated in January 2017.  In addition, since the prior final rating decision in March 2010, the Veteran has been granted entitlement to service connection for greater trochanteric bursitis of the right hip; right hip osteoarthritis with limitation of flexion; and right hip osteoarthritis with limitation of abduction, adduction, and rotation.  Significantly, in his January 2017 correspondence, the Veteran's private physician opined that the Veteran's chronic back pain developed in service as a result of carrying a heavy backpack as an infantryman while marching between locations.  In addition, the newly service-connected disabilities of the right hip implicate alternate theories of entitlement to service connection for a low back disability, i.e., whether the low back disability was caused or aggravated by the Veteran's various service-connected right hip disabilities.  Presuming the credibility of this evidence, the Board finds that such evidence is new and material, and the claim of entitlement to service connection for a low back disability is reopened.



ORDER

The appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  


REMAND

The Veteran seeks entitlement to service connection for a low back disability, a sleep disorder, and hypertension.  Unfortunately, the Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.  

With respect to the issue of entitlement to service connection for a low back disorder, the Board finds that the Veteran should be provided with another VA examination to determine whether his diagnosed low back disability was caused or aggravated by his service-connected greater trochanteric bursitis right hip; right hip osteoarthritis with limitation of flexion; and/or right hip osteoarthritis with limitation of abduction, adduction, and rotation.  In cases involving secondary service connection claims, a VA examiner must specifically address the matter of aggravation.  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  This examination report should also discuss the January 2017 correspondence in which the Veteran's private physician opined that the Veteran's chronic back pain developed in service as a result of carrying a heavy backpack as an infantryman while marching between locations.  

With respect to the issue of entitlement to a sleep disorder, the Board recognizes that the Veteran was provided with a VA sleep apnea examination in May 2014.  However, the Board finds that this examination is inadequate.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the May 2014 VA examiner acknowledged that the Veteran had obstructive sleep apnea, which was diagnosed in 1997.  However, the examiner concluded that the Veteran's sleep disorder was less likely than not proximately due to or the result of a service-connected condition.  Curiously, in support of this conclusion, the examiner stated that the Veteran did not meet the criteria for sleep apnea, and therefore sleep apnea was not secondary to service-connected sinusitis.  The examiner indicated that the Veteran underwent a sleep study in June 1997 which was negative for sleep apnea, and later underwent a second sleep study in May 2006 which did not meet the criteria for sleep apnea, despite the fact that he was prescribed a continuous positive airway pressure (CPAP) machine due to sleep fragmentation, signs of increased airway resistance, and complaints of daytime sleepiness.  Significantly, the VA examiner did not provide an opinion as to whether the Veteran suffered from a current sleep disorder that had its onset in service, despite statements from the Veteran and his spouse that he experienced severe snoring which interfered with his sleeping pattern continuously since service, and correspondence from the Veteran's private physicians that he developed obstructive sleep apnea during service.  As such, the Board finds that the Veteran should be provided with another VA examination conducted by a somnologist to determine the likely nature and etiology of any diagnosed sleep disorder, to include sleep apnea.

With respect to the issue of entitlement to service connection for hypertension, the Veteran has been diagnosed as having hypertension.  In addition, in correspondence dated in January 2017, the Veteran's private primary care physician indicated that hypertension was associated with and exacerbated by sleep apnea.  However, the Veteran was never provided with a VA examination relevant to his hypertension claim.  VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Essentially, a VA examination must occur when a medical examination may help determined entitlement to service connection.  Here, given the diagnosis of hypertension and the medical opinion which links hypertension to sleep apnea, a disorder for which the Veteran also seeks service connection, the Board finds that a VA examination to determine the probable etiology of the Veteran's hypertension is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability, to include diagnosed L5-S1 intervertebral disc degeneration, Grade 1 spondylolisthesis, and bilateral spondylosis, with disc protrusion and root compression, began in service, was caused by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner must not rely solely on the absence of a lumbar spine disability in service as the basis for a negative opinion; the question is whether the current lumbar spine disability is related to service.

The examiner is asked to specifically discuss the Veteran's testimony regarding the onset and continuity of back symptomatology, as well as the January 2017 correspondence in which the Veteran's private physician opined that his chronic back pain developed in service as a result of carrying a heavy backpack as an infantryman while marching between locations.

If the examiner concludes that any diagnosed lumbar spine disability is not directly related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any lumbar spine disability was caused by or aggravated by the Veteran's service-connected disabilities, to include his service-connected greater trochanteric bursitis of the right hip; right hip osteoarthritis with limitation of flexion; and/or right hip osteoarthritis with limitation of abduction, adduction, and rotation. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

2.  Arrange for the Veteran to be examined by a somnologist to determine whether he has a sleep disorder (to include sleep apnea) that had its onset in service or was caused or aggravated by a service-connected disability, to include the Veteran's service-connected sinusitis.  The Veteran's claim file must be reviewed in conjunction with the examination.  All indicated tests or studies should be completed (and the testing should specifically include a polysomnogram).  

Based on such review of the record and examination of the Veteran, the examiner should specifically identify (by medical diagnosis) each sleep disorder found, and specifically indicate whether the Veteran has a diagnosis of sleep apnea.

For each diagnosed sleep disorder, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during service or was otherwise related to the Veteran's period of active duty service.  In formulating this opinion, the examiner must discuss the statements from the Veteran and his spouse that he experienced severe snoring which interfered with his sleeping pattern continuously since service, as well as the correspondence from the Veteran's private physicians that he developed obstructive sleep apnea during service.  

If the examiner concludes that any diagnosed sleep disorder is not directly related to service, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by or aggravated by any service-connected disability, to include sinusitis.  Aggravation is an increase in severity to beyond the natural progress of the disorder.  If the opinion is that the sleep disorder is not caused by, but is aggravated by a service-connected disability, then the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  Thereafter, arrange for the Veteran to be examined by an appropriate VA examiner to determine whether his diagnosed hypertension had its onset in service or was caused or aggravated by a service-connected disability.  The Veteran's claim file must be reviewed in conjunction with the examination.  All indicated tests or studies should be completed.  

Based on such review of the record and examination of the Veteran, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during service or was otherwise related to his period of active duty service.    

If the examiner concludes that the Veteran's hypertension did not have its onset in service and is not directly related to service, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that his hypertension was caused by or aggravated by any service-connected disability.  Aggravation is an increase in severity to beyond the natural progress of the disorder.  If the opinion is that the sleep disorder is not caused by, but is aggravated by a service-connected disability, then the examiner should specify, to the extent possible, the degree of disability that is due to such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

4.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


